OPINION — AG — THE PROVISIONS OF 11 O.S. 1971 342 [11-342], ARE FULLY APPLICABLE IN INSTANCES WHERE A FIRE DEPARTMENT OF A MUNICIPALITY WITHIN THE STATE RESPONDS TO AN EMERGENCY OUTSIDE THE CORPORATE LIMITS OF THE MUNICIPALITY, WHERE THE RESPONSE IS MADE PURSUANT TO A CONTRACTUAL ARRANGEMENT OF THE MUNICIPALITY WHICH INCORPORATES THE REQUISITES OF 11 O.S. 1971 341 [11-341] . A FIRE DEPARTMENT ANSWERING FIRE ALARMS OR PERFORMING OFFICIAL WORK OUTSIDE THE CORPORATE LIMITS OF ITS MUNICIPALITY IS CONSIDERED AN AGENT OF THE STATE OF OKLAHOMA BY PROVISIONS OF 11 O.S. 1971 343 [11-343], BUT BY LATER LEGISLATIVE ENACTMENT, 11 O.S. 1975 Supp., 16.4 [11-16.4], EACH CITY OR TOWN WITHIN THE STATE IS REQUIRED TO PROVIDE LIABILITY INSURANCE OR SELF INSURE TO THE LIMITS PRESCRIBED THEREIN. GOVERNMENTAL IMMUNITY OF THE MUNICIPALITY TO TORT ACTION IS WAIVED TO THE EXTENT OF THE AMOUNT OF INSURANCE REQUIRED BY 11 O.S. 1975 Supp., 16.4 [11-16.4] . FIRE DEPARTMENTS AND INDIVIDUAL MEMBERS THEREOF FROM OTHER STATES WHO COME INTO OKLAHOMA TO ASSIST IN EMERGENCIES ARE NOT AFFORDED ANY IMMUNITY FROM LIABILITY UNDER OKLAHOMA LAW. CITE: 11 O.S. 1971 342 [11-342] (WILLIAM DON KISER)